                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                               NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6    IN RE: VOLKSWAGEN “CLEAN DIESEL”                    MDL No. 2672 CRB (JSC)

                                   7    MARKETING, SALES PRACTICES, AND
                                        PRODUCTS LIABILITY LITIGATION
                                        _____________________________________/              ORDER GRANTING MOTION TO
                                   8
                                                                                            REMAND
                                   9    This Order Relates To:
                                        MDL Dkt. No. 3608
                                  10

                                  11    Buffington, No. 3:16-cv-3142-CRB
                                        Nybo, No. 3:16-cv-3875-CRB
                                  12    Willett, No. 3:16-cv-3150-CRB
Northern District of California
 United States District Court




                                        _____________________________________/
                                  13

                                  14          Plaintiffs in the above-captioned cases are certain individuals and couples who each bought

                                  15   a Volkswagen TDI diesel-engine car. They filed their cases in Minnesota state court and named

                                  16   Volkswagen Group of America, Inc. (“VWGoA”) as the sole defendant. VWGoA then removed

                                  17   the cases to federal court based on federal-question jurisdiction. Pending now is Plaintiffs’ motion

                                  18   to remand their cases to state court. The Court GRANTS the motion.

                                  19          1. Plaintiffs’ complaints are materially the same as complaints that the Court examined in

                                  20   a recent Order in which it held that it lacked federal-question jurisdiction. (See MDL Dkt. No.

                                  21   5977, as amended by MDL Dkt. No. 5994.) The Court adopts the same reasoning here; it does not

                                  22   have federal-question jurisdiction over Plaintiffs’ cases.

                                  23          2. VWGoA argues that removal was alternatively appropriate on the basis of diversity

                                  24   jurisdiction. VWGoA removed Plaintiffs’ cases only based on federal-question jurisdiction.

                                  25   Because federal-question jurisdiction is lacking, Plaintiffs’ cases were not properly removed, and

                                  26   the Court cannot now consider a ground for removal that VWGoA did not identify in its notices of

                                  27   removal. See ARCO Envtl. Remediation, LLC v. Dep’t of Health & Envtl. Quality of Mont., 213

                                  28   F.3d 1108, 1116-17 (9th Cir. 2000) (holding that if the defendant’s notice of removal does not
                                   1   identify a valid ground for removal, then the defendant cannot assert a different ground for

                                   2   removal in opposition to a motion to remand).

                                   3          The Ninth Circuit’s decision in Williams v. Costco Wholesale Corp., 471 F.3d 975 (9th

                                   4   Cir. 2006), does not warrant a different conclusion. The court held there that if the defendant’s

                                   5   removal notice identifies a valid ground for removal, then even if that ground for removal

                                   6   disappears (e.g., if the basis for removal was federal-question jurisdiction and all federal claims

                                   7   are later dismissed), the district court must retain jurisdiction on any other ground apparent from

                                   8   the complaint, even if that ground was not identified in the notice of removal. See id. at 976-77.

                                   9   Because VWGoA did not identify a valid basis for removal in its removal notices, Williams does

                                  10   not apply, and the Court cannot now consider a separate ground for removal that VWGoA raised

                                  11   for the first time in opposition to Plaintiffs’ motion to remand.

                                  12          The Clerk of the Court shall remand the above-captioned cases to the state court where
Northern District of California
 United States District Court




                                  13   they were filed.

                                  14          IT IS SO ORDERED.

                                  15   Dated: March 28, 2019

                                  16
                                                                                                     CHARLES R. BREYER
                                  17                                                                 United States District Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
